DETAILED ACTION
This office action is responsive to communication filed on August 2, 2022.
Allowable Subject Matter
Claims 22-24, 26-32 and 34-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 22 is amended to incorporate all of the subject matter of previously objected-to claim 25, and is thus allowed for the reasons provided with respect to claim 25 on pages 9 and 10 of the Office Action filed May 4, 2022.

	Claims 23, 24 and 26-29 are allowed as depending from an allowed claim 22.

	Claim 30 is amended to incorporate all of the subject matter of previously objected-to claim 33, and is thus allowed for the reasons provided with respect to claim 33 on page 10 of the Office Action filed May 4, 2022.

	Claims 31, 32 and 34-37 are allowed as depending from an allowed claim 30.

	Claim 38 is amended to incorporate all of the subject matter of previously objected-to claim 41, and is thus allowed for the reasons provided with respect to claim 41 on pages 10 and 11 of the Office Action filed May 4, 2022.

	Claims 39 and 40 are allowed as depending from an allowed claim 38.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696